Citation Nr: 0416737	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from January 20, 2000?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  The veteran has been adjudicated incompetent, and his 
spouse is his recognized payee.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).


REMAND

In October 2001, the veteran requested a Board hearing at the 
VA Central Office in Washington, DC.  That hearing was 
scheduled for June 2004, but before it was convened, the 
Board received a letter from the representative, enclosing a 
statement from the veteran's spouse asking that the VA 
Central Office hearing be canceled in lieu of a 
videoconference hearing.

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of Board video conference 
hearings.  When appropriate the RO must 
notify the veteran, his spouse and his 
representative of the time, date, and 
place of hearing.

The veteran, his spouse and his representative have the right 
to submit additional evidence and argument on the matter 
herein remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of this appeal.  38 C.F.R. § 20.1100(b) (2003).


